DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 15 October 2020 fails to place the application in condition for allowance. 
Claims 39, 42, 45, 52-57, 59, 60-62, and 64-68 are currently pending and under examination.

Status of Rejections
The rejection of claims 39, 51, 52, 55, 56, 59, and 61 over Barbieri are herein maintained.
All other rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 39, 42, 45, 52, 55, 59, 67, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al (US 4,555,315).
As to claims 39, 45, 52, 55, 56, 61, 67, 68, Barbieri an electrolytic composition comprises: 
		copper ions (col. 5 lines 54); 
		an acid (col. 5 line 55); 
		a suppressor (col. 5 line 57 polyethylene glycol); 
		an accelerator (– col 5 line 60 constituent (b) as further required by instant claim 61)
		a leveler comprising 
	(ii) quaternized poly(epichlorohydrin) (col. 5 line 62 repeating units as required by instant claim 55 which are inherently arranged in a block, alternating, or random configuration as required by instant claim 56)  comprising n repeating units corresponding to structure 1N and p repeating units corresponding to structure IP:

    PNG
    media_image1.png
    170
    628
    media_image1.png
    Greyscale

1R2R3 wherein each of each of R2, R2 and R3 is independently selected from the group consisting of substituted or unsubstituted alkyl (col. 3 lines 62 methyl or ethyl)
	n is an integer between 3 and 35 (col. 3 lines 63-65 which overlap the instantly claimed ranges and thus prima facie obvious), 
	p is an integer between 0 and 25 (col. 3 lines 63-65 which overlap the instantly claimed ranges and thus prima facie obvious); 
	X is a halo substituent (Cl in structural formula); and 
	X- is a monovalent anion (Cl in structural formula col. 3), and wherein Q is 
	
    PNG
    media_image2.png
    107
    100
    media_image2.png
    Greyscale
 (See structural formula col. 3 as required by instant claim 51).
	As to the specific n and p values with respect to instant claims 39, 45, 67, and 68, Barbieri discloses N repeating units corresponds to A in the structural formula in col. 3 and P repeating units corresponds to B in the structural formula in col. 3, where A and B are both integers whose sum is from about 4 to 400, and a ration of A:B is at least about 1:5 – which is N:P to be 1:5 (col. 3 line 65). Thus, if assuming the minimum sum to equal 4 which has the required ratio n = 1 p = 3 the ratio of n/n+p is 0.25. Barbieri discloses any sum between 4 and 400 is appropriate so using n=3 p=1 (sum = 4) ratio is “at least about 1:5 of 3:1 or 3 and n/n+p = 0.75 which falls within the instantly claimed ranges of claims 67 and 68. Thus, the conditions of the prior art overlap the instantly claimed values and thus prima facie obvious.

As to claim 42, said recitation is an optional limitation when (ii) is selected in that the alkylating agent is further limiting when (i) is selected in instant claim 39 and thus does not further limit option (ii).

As to claim 59, the claim is presented as a product by process limitation of forming the compound of 51, and since the structure of claim 51 is fully disclosed in Barbieri as cited above, the limitations of instant claim 59 does not further limit said structures in accordance with MPEP 2113.

Claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri in view of Wang et al (US 2004/0249177 Al).
	As to claims 53 and 54, Barbieri fail to explicitly disclose additional repeating units of residues of at least one alkylene oxide selected from the group is listed in instant claim 53 and 54.
	Wang discloses additional repeating units of residues of at least one alkylene oxide with amine groups and epichlorohydrin ([0031]) using ethylene oxide and propylene oxide units ([0026]) which overlap the instantly claimed range of between .05 and .05 ([0031] ratios of epichlohydrin and EO/PO units) to provide a dual function compound and provide substantially planar copper layers and filling small features without forming voids ([0032]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated an alkylene oxide with EO/PO repeating units of Wang in the plating bath of Barbieri in order to provide a dual function compound and provide .

Claims 57 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri  in view of Redmore et al (US 3,885,913).
As to claims 57 and 60, Barbieri discloses there the Q group is a tertiary amine of NRaRbRc as cited above, but fails to explicitly disclose wherein one of Ra, Rb and R is selected from the group consisting of unsubstituted alkyl having at least three carbon atoms. hydroxyalkyl, dihydroxyalkyl. phenyl, hydroxyphenyl. dihydroxyphenyl, benzyl, hydroxyphenylmethyl and dihydroxyphenylmethyl and herein the quaternized poly(epihalohydrin) comprises:   wherein X is between 0.3 and 0.7. (as drawn towards claim 60).
	Redmore discloses quaternized polyepichlorohydrins for use in acid environments (Title) where the R groups may be which may or may not be the same, are a substituted group preferably a hydrocarbon group, for example alkyl, cycloalkyl, aryl, alkenyl, heterocyclic, substituted derivatives of the above, alkyl includes methyl, ethyl, propyl, butyl, amyl, hexyl, heptyl, octyl, nonyl, decyl, undecyl, dodecyl, tridecyl, eicosyl, docosyl, etc. having 1-50 or more carbons, such as 1-30, but preferably 1-18 carbons, lso included within this invention are substituted R groups. For example, where one or more of the R groups is --(OA).sub.n - OH where n is 1 or greater. (col. 2 lines 1-65 where the cycloaryl is included and substituted cylcoaryl which read on the claimed formulae).
	Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have used an R group as taught by Redmore in the composition of Barberie because of the structural similarity between the compounds as it have been held that A .

Claims 62 and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri in view of Paneccasio et al (US 2010/0126872 A1).
As to claim 62, Barbieri fails to disclose an accelerator in accordance with structure 5 as claimed.
	Paneccasio discloses a preferred organic sulfur compound in accordance with structure 5 ([0150]).



As to claims 64-66, Barbieri fails to disclose the suppressors as instantly claimed. 
	Paneccasio further discloses wherein the suppressor comprises polyether compounds with ratios of EO:PO that satisfy instant claim 65 ([0162])  and comprises an alkozylated alkylene diamine ([0158] as required by instant claim 66).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the suppressors of Paneccasio in the composition of Barbieri because it is a recognized compound suitable as an accelerator that is preferred and recognized as enhancing bottom up filling (Paneccasio [0135] and MPEP 2143 B). 

Response to Arguments
Applicant's arguments filed 15 October 2020have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Barbieri fails to disclose where p is an integer greater than 0, this argument is not persuasive since as discussed above, Barbieri explicitly states that A and B are integers (see citation above). Therefore, it is clear from the discussion in Barbieri that the integer corresponding to p (“B” in Barbieri) is greater than 0.
No further arguments are presented towards the dependent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/            Primary Examiner, Art Unit 1795